DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al (20110192560). 
Heikkila teaches a method for recovering products. 
Heikkila, paragraph 21 of the PGPUB, teaches (c ) subjecting the dissolved hemicellulose hydrolyzate having a xylose content of 25 to 55% to chromatographic fractionation, nanofiltration or precipitation crystallization to obtain a xylose product having a xylose content of at least 55% on DS and
(e) recovering the xylose product having a xylose content of at least 55% on DS and the dissolving pulp.
Heikkila, paragraph 55 of the PGPUB, teaches the chromatographic fractionation may carried out with anion exchange resins. The anion exchange resins may be strongly basic anion exchange resins or weakly basic anion exchange resins.
The hemicellulose hydrolysate as taught by Heikkila reads on a biomass derived sugar stream as claimed in claim 1. 

Regarding claim 2, Heikkila, paragraph 51 of the PGPUB, teaches  the chromatographic fractionation is carried out with a strongly acid cation exchange resin in Na+ form.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a combination of a strongly acid cation exchange resin and a weakly basic anion exchange resins to ensure separation and fractionation of different sugar products. 

Regarding claim 3, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a combination of a strongly acid cation exchange resin and a weakly basic anion exchange resins and use them in any order such as the strongly acid cation exchange resin and a weakly basic anion exchange resin to ensure separation and fractionation of different sugar products.

Regarding claim 4, Heikkila, paragraph 49 of the PGPUB, teaches the cation exchange resins may be selected from strongly acid cation exchange resins and weakly acid cation exchange resins. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a combination of a weakly acid cation exchange resin and a weakly basic anion exchange resin to ensure separation and fractionation of different sugar products.

Regarding claim 5, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a combination of a weakly acid cation exchange resin and a weakly basic anion exchange resins and use them in any order such as the weakly acid cation exchange resin and a weakly basic anion exchange resin to ensure separation and fractionation of different sugar products.

Regarding claim 6, Heikkila, paragraph 59 of the PGPUB, teaches the chromatographic fractionation is carried out with ion exchange resins as the column filling material. 

Regarding claim 7, Heikkila, paragraph 153 of the PGPUB, teaches the process equipment includes three columns connected in series. 

Regarding claim 8, Heikkila, paragraph 50 of the PGPUB, teaches the strongly acid cation exchange resins may be in a monovalent or multivalent metal cation form.

Regarding claim 9, Heikkila, paragraph 53 of the PGPUB, teaches the weakly acid cation exchange resins may be in a monovalent or multivalent metal cation form.

Regarding claim 10, Heikkila, paragraph 128 of the PGPUB, teaches the separation took place at a temperature of 65° C. and water was used as the eluent.  

Regarding claim 11, Heikkila, paragraph 128 of the PGPUB, teaches the separation took place at a temperature of 65° C. 

Regarding claim 12, Heikkila, paragraph 156 of the PGPUB, teaches the fractionation is performed according to a 14-step SMB sequence as set forth below in equilibrium state.

Regarding claim 13, Heikkila, paragraph 157 of the PGPUB, teaches Step 1: 5 l of feed solution is pumped into the first column at a flow rate of 100 l/h and a recycle fraction is collected from the last column.

Regarding claims 14-15, Heikkila teaches (e) recovering the xylose product having a xylose content of at least 55% on DS and the dissolving pulp.

Regarding claim 16, Heikkila, example 6, teaches the overall xylose yield calculated from the residual fraction and xylose fraction is 95.3%

Regarding claim 17, Heikkila, abstract, teaches a process for the production of xylose and dissolving pulp from xylan-containing biomass, such as hardwood. 

Regarding claim 18, Heikkila, paragraph 41 of the PGPUB, teaches step (b) of the process comprises separation of the dissolved hemicellulose hydrolyzate from the non-dissolved prehydrolyzed biomass.

Regarding claim 19, Heikkila, abstract, teaches a process for the production of xylose and dissolving pulp from xylan-containing biomass, such as hardwood. 

Regarding claim 20, Heikkila, paragraph 44 of the PGPUB, teaches the process also comprises pH adjustment (neutralization) of the separated prehydrolyzate. The neutralization may be carried out before the evaporation or before the fractionation step (c).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use materials already in use such as a strong acid cation resin to neutralize the prehydrolyzate to ensure no new material need to be bought. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110245491 teaches a separation method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/29/22